Title: To Benjamin Franklin from Arthur Lee, 3 January 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir
Chaillot Janry. 3d. 1779
I enclose you a letter received Yesterday from Dr. Berkenhout, the Author of those which were communicated to you the Year before last on the same Subject. If you think any use can be made of it for the public Good, I shall be glad to be informed of it.
One of those, which I sent you before with the Answer I proposed giving to it, I have searched for and cannot find among my papers. Tho’ I think you returned it; yet I shall be obliged to you for looking over your papers for it, as perhaps it may be among them.
I am with great Respect, Sir Your Most obt. Servan
Arthur Lee
[In Arthur Lee’s hand:] Dr Franklin will have the goodness to return the enclosd by Mr. Ford. The Hon. Benjamin Franklin. Passi.
 
Addressed: To the Honble / Benjamin Franklin Esqr. / at / Passi
Endorsed: Mr Lee about Dr Berkenhout
